                                                                                  1   MICHAEL D. ROUNDS, ESQ., Nevada Bar No. 4734
                                                                                      mrounds@bhfs.com
                                                                                  2   MAXIMILIEN D. FETAZ, ESQ., Nevada Bar No. 12737
                                                                                      mfetaz@bhfs.com
                                                                                  3   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  4   Las Vegas, NV 89106-4614
                                                                                      Telephone: (702) 382-2101
                                                                                  5   Facsimile: (702) 382-8135
                                                                                  6   MEGHAN C. MURPHEY, ESQ. (pro hac vice)
                                                                                      mcmurphey@bwslaw.com
                                                                                  7   BURKE, WILLIAMS & SORENSEN, LLP
                                                                                      1851 East First Street, Suite 1550
                                                                                  8   Santa Ana, CA 92705-4067
                                                                                      Telephone: (949) 863-3363
                                                                                  9   Facsimile: (949) 863-3350
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Attorneys for Plaintiff Cenegenics, LLC
                                                                                 11                                   UNITED STATES DISTRICT COURT
                                            100 North City Parkway, Suite 1600
                                                Las Veg as, NV 8910 6-4614




                                                                                 12                                       DISTRICT OF NEVADA
                                                      702.382.2101




                                                                                 13   CENEGENICS, LLC,                                      CASE NO.: 2:19-cv-01675-KJD-DJA
                                                                                 14                      Plaintiff,
                                                                                                                                            STIPULATION AND ORDER TO
                                                                                 15   v.                                                    EXTEND TIME FOR PLAINTIFF
                                                                                                                                            CENEGENICS, LLC TO RESPOND TO
                                                                                 16   ETERNITY HEALTH, LLC, a Florida                       DEFENDANTS’ MOTION TO DISMISS
                                                                                      limited liability company; and ETERNITY
                                                                                 17   HEALTH MD, an unknown entity,                         (First Request)
                                                                                 18                      Defendants.
                                                                                 19

                                                                                 20

                                                                                 21          Pursuant to Local Rule IA 6-1, Plaintiff Cenegenics, LLC (“Plaintiff”), and Defendants

                                                                                 22   Eternity Health LLC and Eternity Health MD (“Defendants”), by and through their representing

                                                                                 23   counsel, hereby stipulate and agree to extend Plaintiff’s time to respond to Defendants’ Motion to

                                                                                 24   Dismiss (“Motion”) [Dkt. No. 15], submitted with this Court on November 26, 2019 by fourteen

                                                                                 25   calendar days, from the current response deadline of December 10, 2019 to December 24, 2019.

                                                                                 26          The parties are engaged in potential resolution discussions that if successful, will result in

                                                                                 27   the termination of this action. Defendants’ counsel is currently in trial, and discussions have

                                                                                 28   consequently been delayed.


                                                                                                                                       1
                                                                                  1         This is the first stipulation for extension of time to respond to the Motion.
                                                                                  2         IT IS SO STIPULATED:
                                                                                  3   DATED: December 4, 2019                             DATED: December 4, 2019
                                                                                  4   BROWNSTEIN HYATT FARBER                             XANDER LAW GROUP, P.A.
                                                                                      SCHRECK, LLP
                                                                                  5
                                                                                      /s/ Meghan C. Murphey                               /s/ Jose Javier Teurbe-Tolon
                                                                                  6   MICHAEL D. ROUNDS, ESQ.                             JOSE JAVIER TEURBE-TOLON, ESQ.
                                                                                      Nevada Bar No. 4734                                 jose@xanderlaw.com
                                                                                  7   mrounds@bhfs.com                                    One N.E. 2nd Avenue, Suite 200
                                                                                      MAXIMILIEN D. FETAZ, ESQ.                           Miami, FL 33132
                                                                                  8   Nevada Bar No. 12737                                Telephone: (305) 767-2001
                                                                                      mfetaz@bhfs.com                                     Facsimile: (855) 926-3370
                                                                                  9   BROWNSTEIN HYATT
                                                                                      FARBER SCHRECK, LLP                                 VINCENT JAMES JOHN ROMEO
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   100 North City Parkway, Suite 1600                  Nevada Bar No. 9670
                                                                                      Las Vegas, NV 89106-4614                            Vincent.james.john.romeo@lvvjjr.com
                                                                                 11   Telephone: (702) 382-2101                           VJJR Attorney at Law
                                            100 North City Parkway, Suite 1600




                                                                                      Facsimile: (702) 382-8135                           5704 Indigo Bay Way
                                                Las Veg as, NV 8910 6-4614




                                                                                 12                                                       Las Vegas, NV 89131
                                                                                      BURKE, WILLIAMS & SORENSEN, LLP                     Telephone (702) 530-9242
                                                      702.382.2101




                                                                                 13   MEGHAN C. MURPHEY, ESQ.                             Facsimile: (888) 636-2928
                                                                                      (pro hac vice)
                                                                                 14   mcmurphey@bwslaw.com                                Attorneys for Defendants
                                                                                      1851 East First Street, Suite 1550                  Eternity Health, LLC and
                                                                                 15   Santa Ana, CA 92705-4067                            Eternity Health MD
                                                                                      Telephone: (949) 863-3363
                                                                                 16   Facsimile: (949) 863-3350
                                                                                      Attorneys for Plaintiff
                                                                                 17   Cenegenics, LLC
                                                                                 18

                                                                                 19

                                                                                 20

                                                                                 21                                      ORDER
                                                                                 22                                      IT IS SO ORDERED:
                                                                                 23

                                                                                 24                                      U.S. DISTRICT COURT JUDGE
                                                                                 25                                      DATED:       12/6/2019
                                                                                 26

                                                                                 27
                                                                                 28


                                                                                                                                      2
